NUMBER 13-21-00018-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


HASTON JERRMAE FIELDS,                                                     Appellant,

                                              v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 391st District Court
                       of Tom Green County, Texas.


                          MEMORANDUM OPINION

              Before Justices Benavides, Hinojosa, and Silva
                Memorandum Opinion by Justice Hinojosa

      Appellant Haston Jerrmae Fields appeals his conviction for possession with intent

to deliver a controlled substance in penalty group one in an amount of four grams or more

but less than 200 grams, a first-degree felony. See TEX. HEALTH & SAFETY CODE ANN.

§ 481.112(d). Fields pleaded guilty pursuant to a plea bargain agreement, and the trial
court sentenced him to fifteen years’ imprisonment in the Correctional Institutional

Division of the Texas Department of Criminal Justice. In two issues, which we reorder,

Fields argues that the trial court erred in denying his motion to suppress evidence

obtained from a search warrant because: (1) information provided by a confidential

informant was not independently corroborated; and (2) the probable cause affidavit was

insufficient. We affirm. 1

                                         I.      BACKGROUND

        A grand jury returned an indictment charging Fields with knowingly possessing,

with the intent to deliver, a controlled substance—cocaine, in an amount of four grams or

more but less than 200 grams. See id. Fields filed a motion to suppress evidence obtained

pursuant to a search of his residence. During a hearing on the motion, the trial court

admitted a search warrant and supporting affidavit into evidence. The affidavit, attested

to by San Angelo Police Department (SAPD) Officer Hank Hethcock, provided in relevant

part as follows:

        Affiant was advised by a Confidential Informant that the Suspected Party is
        in possession of a quantity of cocaine at the above-described Suspected
        Place and Premises.

        Affiant has spoken to a Confidential Informant and learned that the
        Suspected Party is involved in the distribution of cocaine in San Angelo,
        Tom Green County, Texas. The Confidential Informant told Affiant that the
        Suspected Party is known to distribute quantities of cocaine from the
        Suspected Place and Premises and the Suspected Party is also known to
        keep the illegal narcotics at the Suspected Place and Premises.

        The Confidential Informant advised Affiant they (Confidential Informant)
        have personally been to the Suspected Place and Premises and have
        personally seen the Suspected Party at the Suspected Place and Premises.
        1This case is before this Court on transfer from the Third Court of Appeals in Austin pursuant to a
docket-equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001.
                                                    2
      The Confidential Informant has been allowed entry into the residence, on
      more than three occasions, by the Suspected Party. The Confidential
      Informant has seen the Suspected Party in possession of cocaine at the
      Suspected Place and Premises on more than three occasions.

      The Confidential Informant advised Affiant they (Confidential Informant)
      have seen cocaine in the past and recognizes [sic] the substance
      possessed by the Suspected Party as being cocaine.

      The Confidential Informant advised Affiant that they (Confidential Informant)
      have personally been told by the Suspected Party that they (Suspected
      Party) are currently in possession of cocaine in the Suspected Place and
      Premises within the last forty[-]nine (49) hours by the Suspected Party.

      The Confidential Informant advised Affiant that the Suspected Party is
      currently storing cocaine at the Suspected Place and Premises.

      Affiant believes the Confidential Informant to be reliable and trustworthy
      because on at least three (3) different occasions in the past two (2)
      months[,] the Confidential Informant has provided Affiant with information
      concerning illegal drug activity[,] and on each occasion the information
      provided has been found to be true, reliable[,] and correct.

      Affiant has personally driven by 3909 Millbrook Drive[,] San Angelo, Tom
      Green County, Texas and Affiant knows this address to be within the
      incorporated city limits of San Angelo, Tom Green County, Texas.

      Affiant also checked records maintained by the [SAPD] for any information
      on [Fields]. Affiant located [Fields], a black male[.] Affiant showed the
      confidential informant a photograph of [Fields] and the confidential
      informant positively identified this person as [Fields].

After reviewing the affidavit, Judge Ben Nolen, presiding judge for the Tom Green County

Court at Law, signed a search warrant authorizing a no-knock search of Fields’s

residence.

      SAPD officers Hethcock, John Christopher Chappa, and Craig Thomason each

testified concerning the subsequent search, describing the following sequence of events.

As the officers approached Fields’s residence, they smelled a marijuana odor emanating


                                           3
from the windowed garage. They then heard a door slam from inside the garage. The

officers continued to the front door of the residence where they “breached the door using

[a] ram.” The officers eventually reached the master bedroom, where they observed

Fields in the bathroom attempting to flush a substance down the toilet. The officers

recovered the substance which tested positive for cocaine.

       The trial court signed an order denying Fields’s motion to suppress. It concluded

that “the affidavit provides a substantial basis for the issuing magistrate (the Judge) to

have concluded that probable cause existed to support issuance of the search warrant.”

The trial court then found Fields guilty pursuant to his guilty plea, and it sentenced him to

fifteen years’ imprisonment. This appeal followed.

                                 II.    SEARCH WARRANT

       In two issues, Fields argues the trial erred in denying his motion to suppress

evidence.

A.     Standard of Review & Applicable Law

       We review a trial court’s ruling on a motion to suppress under a bifurcated standard

of review. State v. Ruiz, 577 S.W.3d 543, 545 (Tex. Crim. App. 2019); State v. Patel, 629

S.W.3d 759, 764 (Tex. App.—Dallas 2021, no pet.). We give almost total deference to a

trial court’s rulings on questions of historical fact and mixed questions of law and fact that

turn on an evaluation of credibility and demeanor, but we review de novo mixed questions

of law and fact that do not turn on credibility and demeanor. Lujan v. State, 331 S.W.3d

768, 771 (Tex. Crim. App. 2011).

       The Fourth Amendment of the United States Constitution mandates that a warrant


                                              4
cannot issue “but upon probable cause” and must particularly describe the place to be

searched and the persons or things to be seized. U.S. CONST. amend. IV. The core of this

clause and its Texas equivalent is that a magistrate cannot issue a search warrant without

first finding probable cause that a particular item will be found in a particular location.

State v. Duarte, 389 S.W.3d 349, 354 (Tex. Crim. App. 2012) (citing U.S. CONST. amend.

IV and TEX. CONST. art. I, § 9); see TEX. CODE CRIM. PROC. ANN. art. 18.01(b), (c).

Typically, the warrant process involves presenting to a neutral and detached magistrate

an affidavit that establishes probable cause to conduct a search. See Patterson v. State,

No. PD-0322-21, 2022 WL 946355, at *2 (Tex. Crim. App. Mar. 30, 2022). “Probable

cause exists when, under the totality of the circumstances, there is a ‘fair probability’ that

contraband or evidence of a crime will be found at the specified location” at the time the

warrant is issued. Id. “This is a flexible, non-demanding standard.” State v. Baldwin, No.

PD-0027-21, 2022 WL 1499508, at *7 (Tex. Crim. App. May 11, 2022).

       Our duty is to “ensure a magistrate had a substantial basis for concluding that

probable cause existed.” Id. In conducting our review, we give great deference to the

magistrate’s determination. Id. (citing State v. McLain, 337 S.W.3d 268, 271–72 (Tex.

Crim. App. 2011)). “When in doubt, reviewing courts should defer to all reasonable

inferences a magistrate could have made.” Id. (citing Rodriguez v. State, 232 S.W.3d 55,

61 (Tex. Crim. App. 2007)). We should “not invalidate a warrant by interpreting an affidavit

in a hyper-technical rather than commonsense manner.” Id. In assessing whether a

search warrant is supported by probable cause, we are constrained to considering the

four corners of the supporting affidavit. Id. (citing McLain, 337 S.W.3d at 271–72).


                                              5
       The exclusionary rule of the Fourth Amendment generally prohibits the introduction

at trial of evidence obtained as a direct result of an illegal search or seizure, as well as

evidence discovered later that is derivative of an illegality. Segura v. United States, 468

U.S. 796, 804 (1984). Similarly, Article 38.23 of the Texas Code of Criminal Procedure

generally requires the exclusion of evidence “obtained . . . in violation of any provisions

of the Constitution or laws of the State of Texas, or of the Constitution or laws of the

United States of America[.]” TEX. CODE CRIM. PROC. ANN. art. 38.23(a).

B.     Corroboration

       In his first issue, Fields argues that the supporting affidavit was insufficient

because the information provided by the confidential informant “was never corroborated

with independent police findings[.]” Fields asserts that the affidavit “does not contain any

information that would tend to show that this informant’s information is reliable or that the

officer undertook an independent investigation sufficiently thorough to compensate for the

informant’s lack of history or reliability with this officer[.]”

       The credibility of an informant depends on the type of informant at issue. Diaz v.

State, 632 S.W.3d 889, 893 (Tex. Crim. App. 2021). “A citizen informant reporting as a

victim of or witness to a crime ‘is presumed to speak with the voice of honesty and

accuracy.’” Id. (quoting Duarte, 389 S.W.3d at 356). However, a “criminal snitch” or

confidential informant is not presumed to speak honestly because his motives are self-

serving. Id. Nevertheless, a confidential informant “may supply probable cause if he has

a proven track record of providing reliable information.” Id. (citing Duarte, 389 S.W.3d. at

357). Only in the absence of a proven track record, must there be some other reason for


                                                 6
determining that the information is reliable—“e.g., because it is corroborated, it is a

statement against penal interest, it is consistent with other information, it is a detailed,

first-hand account, or it is paired with an accurate prediction of the subject’s future

behavior.” Id.

       Here, the affidavit establishes that the confidential informant provided law

enforcement with true and correct “information concerning illegal drug activity” three times

within the prior two months. The confidential informant’s proven track record sufficiently

established the reliability of the information provided to law enforcement. See id.

Therefore, there was no requirement that the affidavit present another reason that the

informant was reliable such as through independent corroboration. See id.; see also

Okorie v. State, No. 04-16-00615-CR, 2017 WL 4518292, at *2 (Tex. App.—San Antonio

Oct. 11, 2017, no pet.) (mem. op., not designated for publication) (concluding that “the

supporting affidavit established that the confidential informant in the instant case was

known to be reliable and had a successful track record”). We overrule Fields’s first issue.

C.     Sufficiency of Affidavit

       In his second issue, Fields argues that “the probable cause affidavit was

insufficient to justify the issuance of the search warrant[.]” Fields maintains that the

affidavit “did not show probable cause to believe that the cocaine would be found in the

house at the time the warrant issued” because the informant was last told of the presence

of cocaine two days prior. Fields further argues that “[w]ithout knowing the quantity of

cocaine the informant observed, the magistrate could not rule out the possibility that the

cocaine had already been consumed.”


                                             7
       “The facts stated in a search affidavit ‘must be so closely related to the time of the

issuance of the warrant that a finding of probable cause is justified.’” McLain, 337 S.W.3d

at 272 (quoting Flores v. State, 827 S.W.2d 416, 418 (Tex. App.—Corpus Christi–

Edinburg 1992, pet. ref’d)). “Probable cause ceases to exist when, at the time the search

warrant is issued, it would be unreasonable to presume the items remain at the suspected

place.” McKissick v. State, 209 S.W.3d 205, 214 (Tex. App.—Houston [1st Dist.] 2006,

pet. ref’d); see also Goynes v. State, No. 06-18-00143-CR, 2019 WL 1430089, at *4 (Tex.

App.—Texarkana Apr. 1, 2019, pet. ref’d) (mem. op., not designated for publication).

“Further, a determination regarding whether the information in an affidavit is stale should

also involve consideration of the type of property to be seized and the probability that the

property has been consumed or relocated.” Barrett v. State, 367 S.W.3d 919, 926 (Tex.

App.—Amarillo 2012, no pet.). “When the affidavit recites facts indicating activity of a

protracted and continuous nature, the passage of time between the occurrence of events

set out in the affidavit and the time the search warrant was issued becomes less

significant.” Pair v. State, 184 S.W.3d 329, 338 (Tex. App.—Fort Worth 2006, no pet.).

“The proper method to determine whether the facts supporting a search warrant have

become stale is to examine, in light of the type of criminal activity involved, the time

elapsing between the occurrence of the events set out in the affidavit and the time the

search warrant was issued.” McKissick, 209 S.W.3d at 214.

       Here, the confidential informant observed cocaine at Fields’s residence on at least

three occasions. In addition, only two days passed since Fields told the informant he

possessed cocaine at his residence. The search warrant was issued the same day that


                                             8
the affidavit was prepared. We also note that the informant stated that Fields was known

“to distribute” cocaine, as opposed to possessing cocaine for his personal consumption.

Thus, not only did the affidavit indicate activity of a protracted and continuous nature, it

also indicated that the illegal drugs were unlikely to have been consumed. See id.; see

also State v. Le, 463 S.W.3d 872, 880 (Tex. Crim. App. 2015) (“[E]vidence of ongoing

criminal activity will generally defeat a claim of staleness” (quoting Jones v. State, 364

S.W.3d 854, 861 (Tex. Crim. App. 2012))). Based on this information, it would not be

unreasonable for the magistrate to presume that an amount of cocaine “remain[ed] at the

suspected place” when the warrant issued. See McKissick, 209 S.W.3d at 214. Having

reviewed the four-corners of the probable-cause affidavit, we conclude that the magistrate

had a substantial basis for concluding that probable cause existed. See Baldwin, 2022

WL 1499508, at *7. We overrule Fields’s second issue.

                                   III.    CONCLUSION

       We affirm the trial court’s judgment.

                                                               LETICIA HINOJOSA
                                                               Justice

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
16th day of June, 2022.




                                               9